— -Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $2,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. Memorandum: The evidence justified the submissions to the jury and we find no reversible error of law. All concur. (The judgment is for plaintiff in an action for damages for loss of services of, and medical attendance for, plaintiff’s wife, injured as stated in the companion case last above.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ.